EXHIBIT 12.1 STATEMENT RE: COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES Nine Months Ended Fiscal year ended March 31, December 31, December 31, (in thousands) Earnings: Income (loss) before income taxes $ ) $ ) $ ) $ Fixed charges: Interest expense from continuing operations Interest expense from discontinued operations - - - Amortization of deferred financing Interest on capital lease obligations - - Interest portion of rental expense Total Earnings $ ) $ $ $ Fixed charges: Interest expense from continuing operations $ Interest expense from discontinued operations - - - Amortization of deferred financing fees Interest on capital lease obligations - - Interest portion of rental expense Total Fixed charges $ Ratio of earnings to fixed charges (a) (a) (a) (a) For the years ended March 31, 2009 and 2010 earnings were insufficient to cover fixed charges by approximately $58.1 million and $12.8 million, respectively.For the nine months ended December 31, 2009 earnings were insufficient to cover fixed charges by approximately $10.1 million.
